UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 99.8% California 96.8% California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Colma Bart Apartments, Series A, AMT, 0.14% *, 11/15/2035, LOC: Fannie Mae California, BB&T Municipal Trust, Series 2023, 144A, 0.14% *, 1/1/2024, INS: NATL, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.16% *, 9/1/2022, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.14% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Golden State Tobacco Securitization Corp., Special Assessment Revenue, Series B, Prerefunded 6/1/2013 @ 100, 5.625%, 6/1/2038 California, Metropolitan Water District of Southern California, Series A-2, 0.28% **, Mandatory Put 6/1/2013 @ 100, 7/1/2036 California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.31% *, 6/1/2041, LIQ: Morgan Stanley Bank California, RBC Municipal Products, Inc. California Health Care Revenue, Series E-21, 144A, 0.17% *, Mandatory Put 5/1/2013 @ 100, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State General Obligation, Series 2178, 144A, 0.17% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.13% *, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems, Series A, 0.12% *, 7/1/2041, LOC: Union Bank NA California, State Housing Finance Agency, Multi-Family Housing Revenue: Series B, 0.13% *, 2/1/2035, LOC: Fannie Mae, Freddie Mac Series C, AMT, 0.13% *, 8/1/2040, LOC: Fannie Mae, Freddie Mac California, State Infrastructure & Economic Development Bank Revenue, Orange County Performing Arts Center, Series A, 0.13% *, 7/1/2034, LOC: Bank of America NA California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.14% *, 4/1/2020, LOC: Bank of America NA California, Statewide Communities Development Authority Revenue, Los Angeles County Museum of Art, Series B, 0.12% *, 12/1/2037, LOC: Union Bank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.21% *, 5/15/2018, LOC: JPMorgan Chase Bank NA Series 2681, 144A, AMT, 0.29% *, 5/15/2018, LOC: JPMorgan Chase Bank NA Series R-13104CE, 144A, 0.63% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.21% *, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.26% *, Mandatory Put 2/14/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Covina, CA, Redevelopment Agency, Multi-Family Housing Revenue, Shadow Hills Apartments, Inc., Series A, 0.15% *, 12/1/2015, LIQ: Fannie Mae Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.13% *, 11/1/2020, LOC: Union Bank of California Los Angeles County, CA, General Obligation: Series A, 2.0%, 2/28/2013 Series B, 2.0%, 3/29/2013 Los Angeles County, CA, RBC Municipal Products, Inc. Trust, Series E-24, 144A, 0.17% *, Mandatory Put 4/1/2013 @ 100, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Los Angeles, CA, Wastewater Systems Revenue, Series B, 0.12% *, 6/1/2028, LOC: JPMorgan Chase Bank NA Otay, CA, Water District Corporations, Capital Projects, 0.13% *, 9/1/2026, LOC: Union Bank NA San Diego County, CA, School District Note Participations, Series A, 2.0%, 6/28/2013 San Francisco City & County, CA, Redevelopment Agency, Leland Polk Senior Community, Series A, AMT, 0.22% *, 12/1/2019, LOC: Citibank NA Santa Clara, CA, Electric Revenue, Series B, 0.12% *, 7/1/2027, LOC: Bank of Tokyo-Mitsubishi UFJ Puerto Rico 1.3% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.23% *, 12/1/2030 Virginia 1.6% Virginia, Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, "A", Series M024, AMT, 0.18% *, 7/15/2050, LIQ: Freddie Mac % of Net Assets Value ($) Total Investment Portfolio (Cost $112,151,790) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of December 31, 2012. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2012. † The cost for federal income tax purposes was $112,151,790. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
